


EXCHANGE AGREEMENT




This Exchange Agreement is made as of May 25, 2006, by and between Probe
Manufacturing, Inc., a Nevada corporation (the “Company”), and Kambiz Mahdi (the
“Purchaser”).




RECITALS

WHEREAS, pursuant to a securities purchase agreement dated December 31, 2004
(the “Original Purchase Agreement”), the company sold 4,500 shares of the
Company’s Series B Convertible Preferred Stock, par value $.001 per share, (the
“Original Preferred Stock”), which are convertible into shares of commons stock,
par value $0.001 per share and otherwise have the rights, preference,
privileges, powers and restrictions set forth in a Certificate of Designation
filed with the Secretary of State of Nevada on December 31, 2004.




WHERAS, the Company and the Purchaser desire that the Purchaser exchange all of
the Series B Convertible Stock currently owned by Purchasers for shares of the
Company’s newly designated Series C Convertible Preferred Stock (the “Exchanged
Preferred Stock”) upon the terms and conditions set forth herein (the
“Exchange”).




WHEREAS, the Exchange is intended to qualify as a private placement transaction
under Section 4(2) of the Securities Act of 1933, as amended.




NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:




AGREEMENTS




SECTION 1

AUTHORIZATION AND EXCHANGE OF THE SHARES




1.1



Authorization of the Shares.  




(a)

The Company has authorized, or before the Closing (as defined in Section 2.1
below) will have authorized, a new series of preferred stock, designated as
“Series C Convertible Preferred Stock”, which shall have the rights, preferences
and privileges provided for in the Designation.  




(b)

In addition, prior to the Closing, the Company shall have authorized the
issuance   to the Purchaser(s) of up to Four Thousand and Five Hundred (4,500)
shares (the “Shares”) of the Series C Preferred Stock, which shall have the
rights, preferences and privileges provided for in the Designation.




1.2

Exchange of the Shares.  At the Closing, (i) the Purchaser shall deliver to, or
as directed by the Company stock certificates representing the Original
Preferred Stock and (ii) the Company shall deliver to the purchasers stock
certificates, registered in the name of the Purchaser, representing the Exchange
Preferred Stock.  




1.3

Exchange Preferred Stock.  The Exchange Preferred Stock shall have the rights,
preferences and privileges as set forth in the Certificate of Designation
attached hereto as Exhibit A to be filed prior to Closing by the Company with
the Secretary of State of Delaware.  Each share of Original Preferred Stock
shall be convertible into 1 share of the Exchange Preferred Stock.  Each share
of Preferred Stock shall be convertible into shares of Common Stock in
accordance with the terms of the Certificate of Designation.  




1.4

Original Preferred Stock.  Effective as of the Closing Date, all Original
Preferred Stock owned by the Purchaser shall be canceled.







SECTION 2

CLOSING DATE; DELIVERY




2.1

Closing Date.  The closing date shall be the date upon which this Agreement is
executed by the parties to this Agreement (the “Closing Date”).  










SECTION 3

COMPANY REPRESENTATIONS AND WARRANTIES




Except as disclosed in the Schedules attached hereto, the Company makes the
following representations and warranties to the Purchaser:




3.1



Organization and Standing.  Each of the Company and its subsidiaries (i) is a
corporation duly organized and validly existing under the laws of its respective
jurisdiction of incorporation and is in good standing as a domestic corporation
under the laws of said state or country, (ii) has all requisite corporate power
and authority to own and lease its properties and to conduct its business as
presently conducted, and (iii) is duly qualified or licensed to do business as a
foreign corporation and is in good standing in each jurisdiction in which the
nature of its business or its ownership or leasing of property requires such
qualification, except where the failure to be so qualified does not and is not
reasonably expected to (x) individually or in the aggregate, have a material
adverse effect on the properties, business, results of operations, condition
(financial or otherwise), affairs or prospects of the Company and its
subsidiaries, taken as a whole, (y) interfere with or impair the Company’s
ability to perform its obligations under this Agreement, or (z) interfere with
or prevent the consummation of any of the transactions contemplated by said
instruments (any of the events set forth in clauses (x), (y) or (z), a “Material
Adverse Effect”).




3.2

Corporate Power.  The Company has all requisite legal and corporate power to
execute and deliver this Agreement, to exchange and issue the Shares, to issue
the Conversion Stock issuable upon conversion of the Shares, and to carry out
and perform its obligations under the terms of this Agreement and under the
terms of all other agreements and other documents executed in connection
herewith.




3.3

Capitalization.  The authorized capital stock of the Company upon the filing of
the Designation with the Secretary of State of the State of California will
consist of (a) 100,000,000 shares of Common Stock of which 3,577,364 shares are
issued and outstanding, and (b) 10,000,000 shares of Preferred Stock of which
(i) 440 shares Series A Convertible Preferred Stock of which 440 are issued and
outstanding and (ii) Twenty Thousand (20,000) shares of Series B Convertible
Preferred Stock of which 12,500 and (iii) 10,000 shares shall be designated as
“Series C Convertible Preferred Stock.  All of the outstanding shares of Common
Stock and all of the shares of Series A, B and C Preferred Stock when issued and
sold, will be, validly issued, fully paid and non-assessable, and free of any
liens or encumbrances.  The Series C Preferred Stock shall have the rights,
preferences, privileges and restrictions set forth in the Designation attached
hereto as Exhibit A.  




3.4

Authorization.  The execution, delivery and performance of this Agreement, and
any other agreements related to this Agreement, by the Company have been
properly and duly authorized by all requisite corporate action.  In addition,
all other actions taken by the Company in connection with the transactions
contemplated by this Agreement were properly and duly authorized by all
requisite corporate action.  This Agreement and all documents and agreements
executed in connection herewith, constitute valid and binding obligations of the
Company.  The issuance and sale of the Shares will not give rise to any
preemptive rights or rights of first refusal on behalf of any person in
existence on the date hereof.




3.5

Conversion Stock.  The Conversion Stock has been duly and validly reserved for
issuance.




3.6

Accuracy of Reports.  All reports, if any, delivered by the Company under this
Agreement, have been duly filed, and the requirements of their respective forms
(as of their respective filing dates), were complete and correct in all material
respects as of the dates at which the information was furnished, and none
contains (as of their respective dates of filing) any untrue statement of a
material fact nor omitted to state a material fact necessary in order to make
the statements made therein, in light of the circumstances in which made, not
misleading.  




3.7

Financial Statements and Changes.  All financial reports and materials provided
by the Company are true and accurate reflection of the Company’s current
financial situation and nothing has been omitted which could have a material
adverse effect.




3.8

No Conflict.  The provisions of each of this Agreement and the Designation do
not constitute any violation, or conflict with or constitute a default under,
any indenture, mortgage, deed of trust or other agreement, instrument, court
order, judgment, decree, statute, rule or regulation (each a “Term” and
collectively the “Terms”) to which the Company or any of its subsidiaries is a
party or by which it is bound.  The execution, delivery and performance of and
compliance with this Agreement, the issuance of the Securities pursuant to the
terms hereof and the performance of the Company’s obligations hereunder and
thereunder (i) will not result in any violation or be in conflict with or
constitute a default under any Term, (ii) will not result in the creation of any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of the Company or its subsidiaries pursuant to any such Term, and (iii)
will not conflict with or violate any applicable law, rule, regulation,
judgment, order or decree of any government, governmental instrumentality or
court having jurisdiction over the Company, any of its subsidiaries, or any of
the Company’s or subsidiaries’ assets or properties, subject to such exceptions
as would not have a Material Adverse Effect.




3.9

Governmental Consents.  No consent, approval or authorization of, or
designation, declaration or filing with, any federal, state or foreign
governmental authority is required on the part of the Company in connection with
the valid execution and delivery of this Agreement, the offer, sale or the
issuance of the Securities or the consummation of any other transaction
contemplated hereby, except (i) the filing of the Designation in the office of
the State of California, and (ii) if required, qualifications or filings in
connection with exemptions under any applicable state “blue sky” laws and
Federal securities laws, which qualifications or exemptions, if required, will
have been obtained and will be effective on the Closing Date, or will be
obtained or filed after the Closing Date within the prescribed time in order to
secure such exemptions or qualifications.




3.10

Patents, Trademarks, Etc.  The Company and its subsidiaries own or have the
right, or prior to the Closing will own or have the right, to use all patents,
trademarks, service marks, trade names, copyrights, licenses and rights
necessary to their business as now conducted, as conducted at the time of the
Closing and as contemplated being conducted thereafter, and, are not infringing
upon any person’s or company’s rights under or with respect to any of the
foregoing.  Neither the Company nor any of its subsidiaries has received any
written communications alleging that the Company or a subsidiary has violated
any patent, trademark, service mark, trade name, copyright or trade secret or
other proprietary right of any other person or entity.    




3.11

Litigation.  Except as set forth on Schedule 3.11, there is no suit, action or
proceeding pending or affecting the Company or any of its subsidiaries, nor is
there any judgment, decree, injunction, rule or order of any governmental entity
or arbitrator outstanding against the Company or any of its subsidiaries.




3.12

Compliance with Laws.  The Company is not in violation of any applicable
statute, rule, regulation, order or restriction of any domestic or foreign
government or any instrumentality or agency thereof in respect of the conduct of
its business or the ownership of its properties, which could reasonably be
expected to have a Material Adverse Effect.




3.13

Offering of the Shares.  Neither the Company nor any person acting on its behalf
has taken or will take any action (including, without limitation, any offering
of any securities of the Company under circumstances which would require, under
the Securities Act of 1933, as amended (the “Securities Act”), the integration
of such offering with the offering and sale of the Securities) which might
subject the offering, issuance or sale of the Securities to the registration
requirements of the Securities Act.




3.14

Finder’s Fee.  The Company represents and warrants that no finders or brokers
have been retained or used in connection with the transactions contemplated by
this Agreement.




0.15

Tax Matters.   Except as set forth on Schedule 3.15, the Company and each of its
subsidiaries has timely filed with the appropriate taxing authority all tax
returns required to be filed by it or has timely requested extensions and any
such request has been granted and has not expired.  Each such tax return is
complete and accurate in all respects.  All taxes shown as owed by the Company
or any of its subsidiaries on any tax return or claimed or asserted to be due,
from or with respect to any of them, have been paid, except for taxes being
contested in good faith and for which adequate reserves have been taken.  The
Company and each of its subsidiaries have properly made due and sufficient
accruals for all taxes for such periods subsequent to the periods covered by
such tax returns as required by GAAP.  None of the Company or any of its
subsidiaries are being audited or examined by any taxing authority with respect
to any tax or is a party to any pending action or proceedings by any taxing
authority for assessment or collection of any tax, and no claim for assessment
or collection of any tax has been asserted against it or any of its
subsidiaries.  No claim has been made by any authority in a jurisdiction where
the Company or any of its subsidiaries does not file tax returns that it is or
may be subject to taxation by that jurisdiction.  There is no dispute or claim
concerning any tax liability.




3.16

Environmental Matters.  Each of the Company and its subsidiaries has obtained,
and now maintains as currently valid and effective, all permits, certificates of
financial responsibility, and other governmental authorizations (collectively,
“Environmental Permits”) that are required to be obtained by the Company or any
of its subsidiaries under any state, federal, municipal, foreign or other
environmental laws, rules or regulations applicable to any aspect of the Company
or such subsidiary, including, but not limited to, in connection with the
operation of its businesses and properties (“Environmental Laws”).  Each of the
Company and its subsidiaries has been in compliance with all terms and
conditions of the Environmental Permits and all Environmental Laws and no
liability exists under any Environmental Laws or otherwise with respect to prior
operations or activities.  







SECTION 4

PURCHASER REPRESENTATIONS AND WARRANTIES




The Purchaser represents and warrants to the Company, as follows:




4.1



Investment Intent.




(a)

Purchaser has substantial experience in business and financial matters and is
capable of evaluating the merits and risks of its investment in the Company and
is able to bear the economic risks of its investment.




(b)

Purchaser is an “accredited investor” as defined in Rule 501(a)(3) of Regulation
D of the Securities Act.




(c)

Purchaser is acquiring the Securities for investment for its own account and not
with a view to, or for resale in connection with, any distribution thereof.
 Purchaser understands that the Securities have not been registered under the
Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act, which depends upon, among other things, the
bona fide nature of the investment intent as expressed herein.




(d)

Purchaser acknowledges that the Securities must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available.  Purchaser is aware of the provisions of Rule 144
promulgated under the Securities Act (“Rule 144”) which permit limited resale of
securities purchased in a private placement subject to the satisfaction of
certain conditions, including the existence of a public market for the shares,
the availability of certain current public information about the Company, the
resale occurring not less than one year after a party has purchased and paid for
the security to be sold, the sale being through a “broker’s transaction” or in a
transaction directly with a “market maker” (as provided by Rule 144(f)) and the
number of shares being sold during any three-month period not exceeding
specified limitations.




4.2

Corporate Power.  Purchaser has all requisite legal and corporate power to
execute and deliver this Agreement and to carry out and perform its obligations
under the terms of this Agreement.




4.3

Authorization.  The execution, delivery and performance of this Agreement by the
Purchaser has been duly authorized by all requisite corporate action, and this
Agreement constitutes a valid and binding obligation of Purchaser enforceable in
accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors, and rules of law governing
specific performance, injunctive relief or other equitable remedies.




4.4

Finder’s Fee.  Purchaser represents and warrants that no finders or brokers have
been retained or used in connection with the transactions contemplated by this
Agreement.










SECTION 5

CONDITIONS TO CLOSING




5.1

Conditions to Purchaser’s Obligations.  The obligation of the Purchaser to
exchange the Shares at the Closing is subject to the fulfillment to the
reasonable satisfaction of the Purchaser, on or prior to the Closing Date, of
the following conditions any of which may be waived in writing, in whole or in
part, by the Purchaser:




(a)

The representations and warranties made by the Company in Section 3 hereof shall
be true and correct in all material respects when made, and shall be true and
correct in all material respects on the Closing Date;




(b)

All covenants, agreements and conditions contained in this Agreement to be
performed by the Company on or prior to the Closing Date shall have been
performed or complied with in all material respects; and




(c)

The Designation shall have been filed with and accepted by the Nevada Secretary
of State.







5.2

Conditions to Company’s Obligations.  The Company’s obligation to exchangel and
issue the Shares to the Purchaser at the Closing is subject to the fulfillment
to the Company’s reasonable satisfaction, on or prior to the Closing Date, of
the following conditions, any of which may be waived in writing, in whole or in
part, by the Company:




(a)

The representations and warranties made by the Purchaser in Section 4 hereof
shall be true and correct in all material respects when made, and shall be true
and correct in all material respects on the Closing Date;




(b)

All covenants, agreements and conditions contained in this Agreement to be
performed by the Purchaser on or prior to the Closing Date shall have been
performed or complied with in all material respects; and




SECTION 6

COVENANTS




6.1

Additional Documents and Further Assurances.  Each party hereto, at the request
of the other party hereto, shall execute and deliver such other instruments and
do and perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of this Agreement and the transactions
contemplated hereby.







SECTION 7

INDEMNIFICATION




7.1

Indemnification. The parties hereby agree to indemnify, defend and hold each
other and their affiliates harmless from and against any and all costs, losses,
liabilities, damages, lawsuits, deficiencies, claims and expenses, including
without limitation, interest, penalties, reasonable attorneys’ fees and all
amounts paid in investigation, defense or settlement of any of the foregoing (,
incurred in connection with, arising out of, resulting from, or incident to, any
breach of any representation or warranty made by such party in this Agreement.







SECTION 8

MISCELLANEOUS




8.1

Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to the Company or the Purchaser, upon any breach or default
under this Agreement, shall impair any such right, power or remedy, nor shall it
be construed to be a waiver of any such breach or default, or any acquiescence
therein, or of any similar breach or default thereafter occurring; nor shall any
waiver of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  Any waiver, permit, consent or
approval of any kind or character by the Company or the Purchaser of any breach
or default under this Agreement, or any waiver by the Company or the Purchaser
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in writing, and all
remedies, either under this Agreement, or by law or otherwise afforded to the
Company or the Purchaser, shall be cumulative.




8.2

Waivers and Amendments.  This Agreement and the provisions hereof may not be
waived or amended except pursuant to a written instrument signed by the required
party or parties as aforesaid.




8.3

Severability.  In the event that any provision of this Agreement shall be deemed
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.




8.4

Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.




8.5

Notices, Etc.  All notices and other communications required or permitted
hereunder shall be in writing and shall be delivered either (i) personally, (ii)
by facsimile transmission, or (iii) by a nationally recognized overnight
courier, in each case with all delivery or postal charges pre-paid, and in each
case, addressed attention: President.  All notices and communications shall be
sent or delivered to the address or fax number, as applicable, for the
applicable party as set forth on the signature page of this Agreement, or at
such other address or fax number as the applicable party shall have furnished in
writing to the other party (or its transferees).  Each such notice or
communication, addressed and posted as aforesaid, shall for all purposes of this
Agreement be treated as effective or having been given (i) when delivered, if
delivered personally, (ii) the business day on which the notice or communication
is sent, if delivered by facsimile transmission, or (iii) upon the earlier of
its receipt or two (2) business days after the business day of deposit with a
nationally recognized overnight courier, if delivered by such means.




8.6

Entire Agreement.  This Agreement and the other documents delivered pursuant
hereto constitute the full and entire understanding and agreement among the
parties with regard to the subject matters hereof and thereof, and supersede any
and all prior agreements and understandings among the parties.




8.7

Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of California as they apply to
contracts entered into and wholly to be performed within such state, and without
reference to its principles of conflicts of law or choice of law.




8.8

Attorneys’ Fees.  In the event of any litigation in a court of competent
jurisdiction arising in connection with this Agreement and the transactions
contemplated hereby, the prevailing party in judgment shall be entitled to
recover reasonable legal fees and costs in connection with such action including
any appeals.




8.9

Independent Advice of Counsel.  The parties represent and declare that, in
executing this agreement, they relied solely upon their own judgment, belief and
knowledge, and had the ability to seek the advice of their own independently
selected counsel concerning the nature, extent and duration of their duties and
rights contained in this agreement.  The parties further represent and agree
that they have not been influenced by any representations or statements
concerning any matters made by any other party or by any person or attorney
representing any other party.




8.10

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original and all of which together shall constitute
one instrument.







[Signatures on following page]











Series C Convertible Preferred Stock Exchange Agreement – PROBE




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first written above.




COMPANY




PROBE MANUFACTURING, INC., a Nevada corporation







By: /s/ Reza Zarif

      Reza Zarif

   

      Chief Executive Officer




Address:       

3050 Pullman Street

Costa Mesa, CA 92626

Fax: (714) 424-2972

       










PURCHASER




Kambiz Mahdi







By: /s/ Kambiz Mahdi

       

Print Name: Kambiz Mahdi




Print Title: n/a




Address:

_______________________

_______________________

Fax: (___) __-___





2 of 9




Series B Convertible Preferred Stock Purchaser Agreement –PROBE







--------------------------------------------------------------------------------

Schedules to Series B Convertible Preferred Stock Purchase Agreement







Schedule 3.11




Litigation




None.




Schedule 3.15




Tax Matters




None.





--------------------------------------------------------------------------------

Exhibit A




Certificate of Designation for Series C Convertible Preferred Stock





--------------------------------------------------------------------------------

























PROBE MANUFACTURING INDUSTRIES, INC.







____________________________










Series C Convertible Preferred Stock

Exchange Agreement










May 25, 2006















